


110 HR 2057 IH: To amend the Energy Policy Act of 2005 to repeal a

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2057
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to repeal a
		  rebuttable presumption that the use of a categorical exclusion under the
		  National Environmental Policy Act of 1969 would apply with respect to actions
		  by the Secretary of the Interior and the Secretary of Agriculture with respect
		  to certain activities for the purpose of exploration or development of oil or
		  gas.
	
	
		1.Repeal of rebuttable
			 presumption regarding application of categorical exclusion under NEPA for oil
			 and gas exploration and development activitiesThe Energy Policy Act of 2005 is
			 amended—
			(1)by repealing
			 section 390 (42 U.S.C. 15942); and
			(2)in section 1(b) by
			 striking the item relating to that section.
			
